          Case 2:19-cv-00052-TOR                   ECF No. 101           filed 06/11/20    PageID.1851 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington
MONTY AND MICHELLE COORDES, individually and
     on behalf of all others similarly situated,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:19-CV-0052-TOR
                                                                     )
                                                                     )
                    WELLS FARGO, N.A.
                            Defendant
                                          AMENDED JUDGMENT IN A CIVIL ACTION
 The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: All claims and causes of action in this matter are DISMISSED without prejudice.*
’




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       Thomas O. Rice                                        on the parties' Joint Stipulation
     to Lift Stay and for Vountarily Dismissal (ECF No. 98).


Date: June 11, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                             Linda L. Hansen
